DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 May 2022 has been entered.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 in line 5 defines that the first plurality of memory locations are assigned for storing “error data related to one or more error conditions”; line 20 then refers to “storing the one or more error conditions”. There is no antecedent basis for this latter limitation in the claim. For the purposes of examination line 20 will be treated as though referring to “storing the error data”; correction is required.
Claim 22 refers to “the other data corresponding to the sampled analyte level”; there is no antecedent basis for this limitation in the claim, as claim 1 defines only “other data associated with the sampled analyte level”. For the purposes of examination it will be treated as such but correction is required. The claim then goes on to recite “wherein other data corresponding to the sampled analyte level”. It is unclear if this intends to refer to the other data, or if this is a different set of other data which actually does “correspond” to the sampled level. For the purposes of examination the claim will be treated as though this also refers to the other data, but correction is required.
Still further, claim 22 indicates that “the error data corresponds in time to at least one predefined event” and then lists two events which take place at different times. It is unclear how the data can correspond to two events that take place at different times, or if these are merely potential events and only at least one of these events stored? Are these treated as a single event? Or does the error data correspond in time to a plurality of events, the plurality including at least first and second events? Further, the claim calls for a second event to be earlier in time than a first event – this goes against the definitions of first and second. Still further, it appears that the two events are identical except for the one labeled first taking place second and the one labeled second taking place first? Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. See MPEP 2173.06. Claim 22 cannot be further treated on the merits.
Claim 24 calls for finding “a first size” of the first plurality of memory locations and “a second size of the error data”. There is no antecedent basis for “a second size of the error data” because no first size of the error data has been defined or determined. For the purposes of examination, the claim will be treated as though calling for determining a first size, the first size being that of the memory locations, and a second size, the second size being that of the error data; correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 3-8, 10, 13-16, 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayter (US 2009/0006034) in view of Kiaie (US 2011/0289497) and Meir (US 2014/0281801).
Regarding claim 1, Hayter discloses an apparatus (element 100; paragraph [0030]) comprising: an analyte sensor including at least a portion configured to sample an analyte level in a bodily fluid under a skin surface (paragraphs [0030], [0057]); a memory unit configured to store data including error data related to one or more error conditions and other data including measurement data corresponding to the sampled analyte level from the analyte sensor (paragraphs [0030], [0045], [0062], [0074]); and a processing unit which is operatively coupled to the analyte sensor and the memory unit, the processing unit configured to process analyte related signals generated by the analyte sensor, and to control storage and retrieval of the error data and the other data from the memory unit (paragraphs [0028], [0030], 0033], [0045]), wherein the processing unit is further configured to: detect the one or more error conditions (paragraphs [0062], [0074]-[0075]); and to store the error data related to the one or more error conditions, including at least an indicator of the one or more error conditions, in the memory unit (paragraphs [0045], [0062], [0074], [0095]-[0096]).  
Hayter does not disclose the memory unit having a first plurality of memory locations initially assigned for storing the error data and a second plurality of memory locations initially assigned for storing the other data, or the storage process including storing a first portion of the error data in the first2U.S. Patent Application No.: 14/214,355 Attorney Docket No. 003168.2750plurality of memory locations of the memory unit, the first portion of the error data including at least an indicator of the one or more error conditions; and reassigning at least a portion of the second plurality of locations to allow them to store the first type of data (the error data) and then storing a second portion of the error data in the second plurality of memory locations of the memory unit.  
Kiaie teaches an apparatus with an analyte sensor (abstract) and a memory unit having a first plurality of memory locations initially configured to store a first type of data and a second plurality of memory locations initially configured to store a second type of data (device 401 includes memories with a multiplicity of segregated areas for storage of different kinds of data or software – see paragraph [0061]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Hayter and separated the memory into at least first and second memory locations for storage of the different types of data, as taught by Kiaie, in order to allow segregation of the data so that it can be more easily accessed.
Kiaie does not teach the device being configured to reassign at least a portion of memory locations to allow the device to store an initial portion of one type of data in one memory location and another, additional, portion of that type of data in a second of the memory locations. 
Meir teaches a system configured to store data which includes at least two memory locations, each being initially assigned to store a particular type of data, where, if a first memory location will overflow if additional data is added, the system is configured to dynamically reassign at least a portion of the second memory location to store the first location’s type of data and allow the overflow additional data to be stored instead in the second, reassigned, memory location (paragraphs [0014], [0038]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Hayter and Kiaie and configured the storage such that the memory locations can be reassigned to allow storage of a portion of the error data in the first memory location and also allow overflow error data to be stored in the newly reassigned second memory location, as taught by Meir, in order to prevent data overflow or loss due to lack of space. 

Regarding claim 3, data can be “divided” into any desired subset of groups, such as a first portion and a second portion which would comprise an entirety of the data.  
Regarding claim 4, Hayter further discloses the other data may include one or more of temperature data, pressure data, humidity data, or sterility data (paragraphs [0028], [0048]).  
Regarding claim 5, Hayter further discloses a data communication module operatively coupled to the processing unit configured to communicate a data packet to a remote location, and wherein the data packet includes at least the indicator of the one or more error conditions (paragraphs [0045], [0062], [0074]).  
Regarding claim 6, Hayter does not disclose the processing unit being further configured to receive a request for analyte data related to the sampled analyte level from the remote location, and wirelessly communicate the data packet to the remote location via the data communication module in response to the request for the analyte data.  However, Kiaie further teaches a data communication module which is configured to receive a request for analyte data related to a sampled analyte level from the remote location and wirelessly communicate the data packet to the remote location via the data communication module in response to the request for the analyte data (paragraph [0081], electronic data communication is established between the first device and a remote computing device via wireless connection, and the data is sent in response to a request from the remote computing device). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Hayter, as modified above, and further incorporated the additional data communication teachings of Kiaie, in order to conserve energy by only transmitting data on request.  
Regarding claims 7 and 8, the amount of data generated is entirely dependent upon the actual sensed values and detected errors, such that using this to define how much memory exists in the system is dependent upon the sensed data itself; “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). See MPEP 2144.05.
Regarding claim 10, Hayter further discloses storing data associated with a calibration status identifier of the analyte sensor (paragraphs [0023], [0128]); as modified by Kiaie where each type of data is stored in a separate location, this would be stored in a third plurality of memory locations.  
Regarding claim 13, Hayter further discloses storing data associated with analyte sensor manufacturing information (paragraph s[0100], [0108]); as modified by Kiaie where each type of data is stored in a separate location, this would be stored in a third plurality of memory locations.  
Regarding claim 14, Hayter further discloses that the data associated with the analyte sensor manufacturing information includes analyte sensor sensitivity data (paragraphs [0100], [0108]).  
Regarding claim 15, Hayter further discloses storing data associated with an analyte sensor usage type (paragraph [0165]; as modified by Kiaie where each type of data is stored in a separate location, this would be stored in a third plurality of memory locations.  
Regarding claim 16, Hayter further discloses that the data associated with the analyte sensor usage type includes a retrospective analyte sensor data collection operation (paragraph [0165]).  
Regarding claim 24, Meir further discloses the system’s first plurality of memory locations having a first size and the system being configured to determine a size of the first type of data configured to be stored in those locations, and to determine, by comparing the size of the data to the size of the memory locations, that the size of the data is greater than the size of the memory locations (paragraphs [0014], [0038]).
  
Claims 2 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayter, as modified and applied above, and further in view of Fennell (US 2012/0088995).
Regarding claim 2, Hayter discusses a number of potential error conditions, but does not include identifying that the one or more error conditions includes a condition associated with an exposure to an external energy source.  Fennell teaches an apparatus with a glucose sensor and a processing unit (paragraphs [0007], [0008]) which is configured to identify an error condition when a data collection routine using the glucose sensor is disrupted by an exposure to an external energy source (p. 6, item 7 of the table after paragraph [0060] – “data may be marked “bad” if measurement occurs during RF communication”). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Hayter, as modified above, and used RF energy interference as a possible error condition, as taught by Fennell, in order to avoid use of “bad” data.
Regarding claim 23, Hayter further discloses that, prior to detecting the one or more error conditions, the unit is configured to operate a first data collection routine (paragraph [-0062]) and determine that the first data collection routine has been disrupted by an error condition (paragraphs [0062]-[0063]), where the one or more error conditions is associated with the disruption of the first data collection routine (paragraphs [0062]-[0064]).Hayter discusses a number of potential error conditions that might cause disruption of the data collection routine, but does not include identifying that the one or more error conditions includes a condition associated with an exposure to an external energy source.  Fennell teaches an apparatus with a glucose sensor and a processing unit (paragraphs [0007], [0008]) which is configured to identify an error condition when a data collection routine using the glucose sensor is disrupted by an exposure to an external energy source (p. 6, item 7 of the table after paragraph [0060] – “data may be marked “bad” if measurement occurs during RF communication”). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Hayter, as modified above, and used RF energy interference as a possible error condition, as taught by Fennell, in order to avoid use of “bad” data.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayter, as modified and applied above, and further in view of Morein (US 6429876).
Hayter, as modified, does not specify what bits in each memory location are used for what purpose. Morein teaches using least significant bits in a particular memory location for memory overflow situations (column 8, lines 44-47). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the apparatus of Hayter, as modified above, and assigned least significant bits in the second plurality of memory locations for overflow storage of the error data, as taught by Morein, because only a particular number of bits exist in a memory such that it would be obvious to try using the least significant bits for this storage.

Claims 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayter, as modified and applied above, and further in view of Sloan (US 2010/0198142).
Regarding claim 11, Hayter, as modified, does not disclose a third plurality of memory locations in the memory unit for storing data associated with glucose sensor usage duration. Sloan teaches a glucose sensor apparatus (abstract) which includes a memory configured to store data associated with glucose sensor usage duration (paragraph [0186]). As previously modified by Kiaie where each type of data is stored in a separate location, this would be stored in a third plurality of memory locations. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the apparatus of Hayter, as modified above, and further included a memory location for storing usage duration information, as taught by Sloan, in order to prevent use of an expired sensor. 
Regarding claim 12, Hayter, as modified, does not disclose a third plurality of memory location in the memory unit for storing data associated with glucose sensor geographical usage location. Sloan teaches a glucose sensor apparatus (abstract) which includes a memory configured to store data associated with glucose sensor geographical usage location (paragraph [0208]). As previously modified by Kiaie where each type of data is stored in a separate location, this would be stored in a third plurality of memory locations. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the apparatus of Hayter, as modified above, and further included a memory location for storing glucose sensor geographical usage location, as taught by Sloan, in order to allow tracking of devices for trending and/or recall purposes.

Response to Arguments
Applicant's arguments filed 9 May 2022 have been fully considered but they are not persuasive. 
Regarding the art rejections, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s arguments are directed to whether the references disclose “dynamically reallocating or adjusting the purpose of the memory locations”. Aside from the fact that this is taught by Meier above, the Examiner also notes that this has not been claimed – the claims merely call for the system to “reassign at least a portion of the second plurality of memory locations”, which is not recited as being done dynamically.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791